Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on December 3, 2018. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.




Claim Objections
Claims 1, 3, 5-13, 15, and 17-20 are objected to because of the following 
informalities: 
Claims 1, 3, 5, 7-8, 10, 13, 15, 17, and 19-20
“the useful layer” should be --the useful piezoelectric layer--
Claims 6-7, 11, and 18-19
“the group” should be --a group--
Claim 9
“a surface acoustic wave device” should be --the surface acoustic wave device--
“a hybrid structure” should be --the hybrid structure--
Claim 1 and 10
“than that” should be --than a coefficient of thermal expansion--
Claims 11-12
“the step” should be --a step--
Claim 13
“the introduction of gaseous species” should be --a step of introducing gaseous species--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Fuyutsume et al. (U.S. Publication No. 2010/0293770; hereinafter “Fuyutsume”).
Regarding claim 1, Fuyutsume discloses a hybrid structure for a surface acoustic wave device comprising a useful piezoelectric layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) having a first free face (free face of piezoelectric layer - [0040]; [0045]) and a second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]) disposed ([0042]) on a support substrate (“silicon substrate” - [0042]) that has a lower ([0042]; [0047]) coefficient of thermal expansion (“3x10-6/K” - [0042]; [0047]) than that (“16x10-6/K” - [0042]; [0045]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) wherein the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) comprises an area of nanocavities (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]).  
Regarding claim 2, Fuyutsume discloses the hybrid structure of claim 1, wherein the area of nanocavities has a functional thickness of 50 nm to 3 microns (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]).  
Regarding claim 3, Fuyutsume discloses the hybrid structure of claim 2, wherein the area of nanocavities (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]) is located at a distance of more than 50 nm (“0.25 mm” - [0045]) from the second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]).  
Regarding claim 4, Fuyutsume discloses the hybrid structure of claim 3, wherein the nanocavities have a maximum size of 1 nm to 500 nm (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]).  
Regarding claim 5, Fuyutsume discloses the hybrid structure of claim 4, wherein the area of nanocavities (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]) extends (Figs. 1-3; [0040]; [0042]; [0047]; [Claim 1]) in a plane parallel (Figs. 1-3; [0040]; [0042]; [0047]; [Claim 1]) to the second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]). 
Regarding claim 6, Fuyutsume discloses the hybrid structure of claim 5, wherein the support substrate (“silicon substrate” - [0042]; [0047]) comprises a material selected from the group consisting of silicon ([0042]; [0047]), glass, silica, sapphire, alumina, aluminum nitride and silicon carbide.  
Regarding claim 7, Fuyutsume discloses the hybrid structure of claim 6, wherein the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) comprises a piezoelectric material (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) selected from the group consisting of lithium tantalate (LiTaO3) (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]), lithium niobate (LiNbO3), quartz and zinc oxide (ZnO).  
Regarding claim 9, Fuyutsume discloses a surface acoustic wave device ([Abstract]; [0001]; [Claim1]) comprising a hybrid structure as recited in claim 1.  
Regarding claim 10, Fuyutsume discloses a method for manufacturing a hybrid structure for a surface acoustic wave device comprising: providing (Figs. 1-3; [0040]; [0045]-[0046]; [Claim1]) a useful piezoelectric layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) having a first face (free face of piezoelectric layer - [0040]; [0047]) and a second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]); providing ([0042]; [0047]) a support substrate (“silicon substrate” - [0042]; [0047]) that has a lower ([0042]; [0047]) coefficient of thermal expansion (“3x10-6/K” - [0042]; [0047]) than that (“16x10-6/K” - [0042]; [0045]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]; [Claim 1]); assembling (Figs. 1-3; [0040]; [0042]; [0045]; [0047]) the second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) on the support substrate (“silicon substrate” - [0042]; [0047]); and introducing gaseous species (“Ar plasma gas” - [0045]) into the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) to form an area of nanocavities (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]).  
Regarding claim 11, Fuyutsume discloses the method of claim 10, wherein the step of introducing gaseous species (“Ar plasma gas” - [0045]) comprises at least one implantation of ions ([0045]) selected from the group consisting of hydrogen, helium, argon ([0045]) and other noble gases.  
Regarding claim 12, Fuyutsume discloses the method of claim 10, further comprising providing a thermal treatment ([0040]; [0045]) after ([0042]; [0047]) the step of introducing gaseous species (“Ar plasma gas” - [0045]).  
Regarding claim 13, Fuyutsume discloses the method of claim 10, wherein the introduction of gaseous species (“Ar plasma gas” - [0045]) into the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]; [Claim 1]) is carried out locally by applying a mask ([0032]).  
Regarding claim 14, Fuyutsume discloses the hybrid structure of claim 1, wherein the area of nanocavities has a functional thickness of 50 nm to 3 microns (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]).  
Regarding claim 15, Fuyutsume discloses the hybrid structure of claim 1, wherein the area of nanocavities (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]) is located at a distance of more than 50 nm (“0.025 mm” - [0045]) from the second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]).  
Regarding claim 16, Fuyutsume discloses the hybrid structure of claim 1, wherein the nanocavities have a maximum size of 1 nm to 500 nm (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]).  
Regarding claim 17, Fuyutsume discloses the hybrid structure of claim 1, wherein the area of nanocavities (“The thermal spray film is usually porous…” - [0030]; “…the opposite principal surface has Ra of 0.01 μm to 3 μm.” - [Claim 3]) extends (Figs. 1-3; [0040]; [0042]; [0045]-[0047]; [Claim1]) in a plane parallel (Figs. 1-3; [0040]; [0042]; [0045]-[0047]; [Claim1]) to the second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]).  
Regarding claim 18, Fuyutsume discloses the hybrid structure of claim 1, wherein the support substrate  (“silicon substrate” - [0042]; [0047]) comprises a material selected from the group consisting of silicon ([0042]; [0047]), glass, silica, sapphire, alumina, aluminum nitride and silicon carbide.  
Regarding claim 19, Fuyutsume discloses the hybrid structure of claim 6, wherein the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) comprises a piezoelectric material (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) selected from the group consisting of lithium tantalate (LiTaO3) (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]), lithium niobate (LiNbO3), quartz and zinc oxide (ZnO).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable 
over Fuyutsume in view of Nakahara (U.S. Publication No. 2012/0161585; hereinafter “Nakahara”).
Regarding claim 8, Fuyutsume teaches the hybrid structure of claim 7, comprising the second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) and the support substrate (“silicon substrate” - [0042]; [0047]).  Fuyutsume does not teach an intermediate layer.
Nakahara, however, does teach an intermediate layer (Fig. 2, 16; [0026]; [0028]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fuyutsume to include the features of Nakahara because it would provide a swelling portion to protect the layers from separation during the cleaning process thereby increasing the reliability of the bonding.
Regarding claim 20, Fuyutsume teaches the hybrid structure of claim 7, comprising the second face (face of “lithium tantalate” disposed on “silicon substrate” - [0042]; [0047]) of the useful layer (“lithium tantalate” and thermal spray in combination - [0040]; [0045]-[0046]; [Claim1]) and the support substrate (“silicon substrate” - [0042]; [0047]). Fuyutsume does not teach an intermediate layer.
Nakahara, however, does teach an intermediate layer (Fig. 2, 16; [0026]; [0028]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fuyutsume to include the features of Nakahara because it would provide a swelling portion to protect the layers from separation during the cleaning process thereby increasing the reliability of the bonding.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837